OPINION — AG — ** ELECTION BOARD — EMPLOY CLERKS ** THE COUNTY ELECTION BOARD OF A COUNTY IN WHICH SENATE BILL NO. 260 IS APPLICABLE, IS AUTHORIZED BY SECT. 20 OF SAID ACT (WITHOUT APPROVAL BY, OR AUTHORITY FROM, THE BOARD OF COUNTY COMMISSIONERS) TO EMPLOY A CLERK OR CLERKS TO ASSIST THE SECRETARY OF SAID COUNTY ELECTION BOARD, AND TO FIX THE AMOUNT OF COMPENSATION PAYABLE TO ANY SUCH CLERK; AND THAT, IF THE COUNTY ELECTION BOARD INCLUDES IN ITS ESTIMATE OF NEEDS FOR ANY FISCAL YEAR, BEGINNING WITH THE NOW CURRENT FISCAL YEAR, AS FILED WITH THE COUNTY EXCISE BOARD AS PROVIDED FOR IN 68 O.S. 288 [68-288], AN AMOUNT FOR COMPENSATION FOR SUCH CLERK OR CLERKS, IT WOULD BE THE DUTY OF THE BOARD OF COUNTY COMMISSIONERS TO INCLUDE THE SAME IN THE COUNT'S STATEMENT OF ESTIMATE NEEDS FOR SUCH FISCAL YEAR, AS PUBLISHED AND FILED WITH THE COUNTY EXCISE BOARD AS PROVIDED FOR IN 68 O.S. 286 [68-286], AND THE DUTY OF THE COUNTY EXCISE BOARD TO TREAT SUCH AN ITEM AS BEING FOR A FUNCTION WHICH IS " MANDATORY " IN PERFORMING ITS DUTIES AS OUTLINE IN 68 O.S. 289 [68-289], AND TO ACT ACCORDINGLY WHEN REVISING THE COUNTY BUDGET. (ESTIMATE OF NEEDS, SALARY, EMPLOYEES, ITEMIZED STATEMENT AND ESTIMATE OF THE PROBABLE NEED, APPROPRIATION) CITE: 19 O.S. 179.7 [19-179.7], 26 O.S. 93.20 [26-93.20], 68 O.S. 289 [68-289], 26 O.S. 93.21 [26-93.21], 68 O.S. 288 [68-288] (JAMES C. HARKIN)